Pee Curiam.
Plaintiff has a verdict for $7,500 for personal injuries which we are asked to set aside because it is urged that it is against the weight of the evidence and because it is excessive. It is not against the weight of the evidence. While plaintiff sustained painful and severe injuries we are satisfied that the verdict is excessive.
If she will consent to a reduction of the verdict to $5,000 the rule ¿will be discharged, otherwise it will be made absolute and a venire de novo awarded upon the question of damages only.